Cite as 2015 Ark. 20

               SUPREME COURT OF ARKANSAS
                                     No.   CV-14-273

                                                Opinion Delivered January 22, 2015

                                                PRO SE APPEAL FROM THE
GARY J. MASON                                   JEFFERSON COUNTY CIRCUIT
                              APPELLANT         COURT
                                                [NO. 35CV-13-540]
V.
                                                HONORABLE JODI RAINES
RAY HOBBS, DIRECTOR,                            DENNIS, JUDGE
ARKANSAS DEPARTMENT OF
CORRECTION                                      AFFIRMED.
                     APPELLEE


                                     PER CURIAM


       In 2009, an amended judgment was entered reflecting that appellant Gary J. Mason had

been found guilty of rape, sexual indecency with a child, and possessing matter depicting

sexually explicit conduct involving a child for which he was sentenced to serve consecutive

sentences of 300 months’ imprisonment for rape and 72 months’ imprisonment for sexual

indecency with a child, with a concurrent sentence of 120 months’ imprisonment for

possessing matter depicting sexually explicit conduct involving a child. The Arkansas Court

of Appeals affirmed. Mason v. State, 2009 Ark. App. 598, 330 S.W.3d 445.

       In 2013, appellant filed in the Jefferson County Circuit Court a pro se petition for

declaratory judgment and for writ of mandamus against the Director of the Arkansas

Department of Correction (“ADC”), in whose custody appellant is being held, concerning

his eligibility for parole based on the sentence for rape. The circuit court dismissed the
                                       Cite as 2015 Ark. 20

petition, and appellant brings this appeal from the order.1 We review the action of the circuit

court de novo, and we will uphold the circuit court’s decision in a declaratory judgment and

mandamus action unless it is clearly erroneous. Carroll v. Hobbs, 2014 Ark. 395, 442 S.W.3d
834 (per curiam).

       Appellant’s eligibility for parole was determined by the law in effect at the time his

offenses were committed between August 2007 and March 2008. See id. Under the

provisions of Arkansas Code Annotated section 16-93-611(a)(1) (Repl. 2006) (repealed by Act

570 of 2011), as in effect at the time appellant committed the offenses, he was required to

serve at least seventy percent of the 300-month sentence for rape before being eligible for

parole or transfer. The seventy-percent requirement applies notwithstanding any law allowing

the award of meritorious good time or any law to the contrary. See Gardner v. Hobbs, 2013
Ark. 439 (per curiam).

       Appellant argued in the petition that the application of section 16-93-611(a)(1) to his

sentence was an unconstitutional “sentence enhancement” illegally applied by the ADC

without a court order, that he was denied due process of law by the application of the statute

without notice, and that the ADC usurped the power of the judiciary by modifying his



       1
         This court will consider only those issues raised below. If an issue was not raised in the
petition, or if the support for an issue was not included in the petition, the trial court did not
have the opportunity to rule on the issue or to consider the grounds advanced in support of the
issue, and this court will not consider issues on which there was no ruling below or arguments
in support of a claim that are advanced for the first time on appeal. See Girley v. Hobbs, 2014 Ark.
325, 445 S.W.3d 494 (per curiam).



                                                 2
                                      Cite as 2015 Ark. 20

sentence.

       The purpose of the declaratory-judgment statutory scheme is to settle and to afford

relief from uncertainty and insecurity with respect to rights, statutes, and other legal relations.

McCutchen v. City of Ft. Smith, 2012 Ark. 452, 425 S.W.3d 671. This court has held that there

are four requisite conditions before declaratory relief may be granted: (1) there must exist a

justiciable controversy; (2) the controversy must be between persons whose interests are

adverse; (3) the party seeking relief must have a legal interest in the controversy; (4) the issue

involved in the controversy must be ripe for judicial determination. Ark. Dep’t of Human

Servs. v. Ross-Lawhon, 290 Ark. 578, 721 S.W.2d 658 (1986). Here, appellant failed to state

a basis for declaratory judgment under Arkansas Code Annotated sections 16-111-101 to -111

(Repl. 2006). Without establishing a right to declaratory judgment, appellant provided no

basis for a writ of mandamus to issue. Cridge v. Hobbs, 2014 Ark. 153 (per curiam). The

purpose of a writ of mandamus is to enforce an established right or to enforce the performance

of a duty. Banks v. Hobbs, 2013 Ark. 377 (per curiam). A writ of mandamus is issued by this

court only to compel an official or a judge to take some action, and, when requesting a writ,

a petitioner must show a clear and certain right to the relief sought and the absence of any

other remedy. Id. A writ of mandamus will not lie to control or review matters of discretion.

Id.; see also Aguilar v. Lester, 2011 Ark. 329 (per curiam).

       With respect to appellant’s argument that the appellee has denied him due process of

law by applying the statute at issue to his case, there is no constitutional right or entitlement

to parole that would invoke due-process protection. Cridge, 2014 Ark. 153; see also Michalek


                                                3
                                       Cite as 2015 Ark. 20

v. Lockhart, 292 Ark. 301, 730 S.W.2d 210 (1987).

       As to appellant’s contention that a trial court order was required before the ADC could

apply certain statutes to appellant’s parole-eligibility status, parole eligibility is not within the

purview of the trial court. See Mitchem v. Hobbs, 2014 Ark. 233 (per curiam) (citing Thompson

v. State, 2009 Ark. 235 (per curiam)) (holding that, because determining parole eligibility is

the prerogative of the ADC, the trial court would not have had authority to place conditions

as to parole eligibility on the sentence pronounced).

       The arguments raised by appellant in his petition and in this appeal stem primarily from

his erroneous characterization of section 16-93-611 as an enhancement statute. Parole-

eligibility determinations by the ADC do not constitute a modification of a prison sentence.

Cridge, 2014 Ark. 153. The determination of parole eligibility is solely within the province

of the ADC. Aguilar, 2011 Ark. 329. This court has repeatedly held that the ADC, not the

sentencing court, determines parole eligibility. See Pitts v. Hobbs, 2013 Ark. 457 (per curiam)

(rejecting the argument that a parole-eligibility statute cannot be applied to a sentence absent

some reference to the particular statute on the judgment-and-commitment order); Stephens

v. Hobbs, 2012 Ark. 332 (per curiam) (rejecting appellant’s due-process argument that a

parole-eligibility statute should not apply when the jury, the court, and the appellant were

unaware of the statute and did not intend for it to apply to the judgment); Johnson v. State,

2012 Ark. 212 (per curiam) (holding that parole eligibility falls clearly within the domain of

the executive branch and specifically the ADC, as fixed by statute); Thompson v. State, 2009
Ark. 235 (per curiam) (holding that, because determining parole eligibility is the prerogative


                                                 4
                                      Cite as 2015 Ark. 20

of the ADC, the trial court would not have had authority to place conditions of parole

eligibility on the sentence announced); see also Abdullah v. Lockhart, 302 Ark. 506, 790 S.W.2d
440 (1990); Fain v. State, 286 Ark. 35, 688 S.W.2d 940 (1985).

       Here, appellant was found guilty of rape committed between August 2007 and March

2008, and the ADC, in accordance with section 16-93-611, applied the statute to appellant’s

sentence for that crime to determine his parole-eligibility date. Section 16-93-611, as in effect

when appellant committed the offense, provided that any person who is found guilty of, or

who pleads guilty or nolo contendere to, rape shall not be eligible for parole until the person

serves seventy percent of the term of imprisonment to which the person is sentenced. We

have specifically recognized that the statute does not allow for parole or transfer until a person

who has been found guilty of, or who pleads guilty or nolo contendere to, designated crimes

has served seventy percent of his sentence. Ritter v. Hobbs, 2014 Ark. 68 (per curiam);

Anderson v. Hobbs, 2013 Ark. 354 (per curiam).

       Finally, to the extent that appellant contends that section 16-93-611 should not have

been applied to his sentence by the ADC because the face of the judgment did not cite the

statute, we rejected the same argument in Pitts, 2013 Ark. 457.

       Inasmuch as none of the claims for relief raised in appellant’s petition demonstrated that

he was entitled to any relief by means of a declaratory judgment or a writ of mandamus, the

circuit court did not err in declining to grant the relief sought. The order is affirmed.

       Affirmed.

       Gary J. Mason, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.


                                                5